[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 09-11038                   Oct. 19, 2009
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________               CLERK


                     D. C. Docket No. 08-60666-CV-ASG

TARIKU H. KEIRA,
Including Lloyd White, (deceased),
including Former and Present United
States Postal Service Employees,

                                                             Plaintiff-Appellant,

                                      versus

UNITED STATES OF AMERICA,
doing business as and thru,
UNITED STATES POSTAL SERVICE,
UNITED STATES OFFICE OF PERSONNEL MANAGEMENT,
FEDERAL EMPLOYEE'S GROUP LIFE INSURANCE COMPANY,
METROPOLITAN LIFE INSURANCE COMPANY, (Met Life),

                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (October 19, 2009)

Before TJOFLAT, MARCUS and FAY, Circuit Judges.
PER CURIAM:

      Tariku Keira, pro se, appeals the district court’s order dismissing his

amended complaint under the Federal Employees’ Group Life Insurance Act, 5

U.S.C. § 8701, et seq. Keira alleged that the United States Office of Personnel

Management and Metropolitan Life Insurance Company negligently awarded the

proceeds from his brother Lloyd White’s death benefits to three individuals who

fraudulently posed as White’s children.       The district court dismissed Keira’s

amended complaint on four independent grounds: (1) a lack of subject matter

jurisdiction; (2) a failure to comply with Fed.R.Civ.P. 8(a); (3) a failure to comply

with Fed.R.Civ.P. 10(b); and (4) a failure to comply with a previous contempt

order that required Keira to file a copy of the order with all future complaints filed

in the Southern District of Florida. Construed liberally, Keira’s appeal brief argues

that: (1) the district court had subject matter jurisdiction over his claim; (2) his

complaint was plain in accordance with Rule 8(a); and (3) his complaint was not

confusing in accordance with Rule 10(b). After thorough review, we affirm.

      We review a district court’s dismissal for lack of subject matter jurisdiction

de novo. Ochran v. United States, 273 F.3d 1315, 1317 (11th Cir. 2001). We read

briefs filed by pro se litigants liberally. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir.), cert. denied, 129 S.Ct. 74 (2008). However, even pro se petitioners can



                                          2
abandon claims by not raising issues in their initial brief.       Id.   In liberally

construing whether a pro se appellant has raised an issue for appeal, we will not act

as de facto counsel for the appellant or otherwise rewrite a deficient pleading. GJR

Invs., Inc. v. County of Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998).

      As an initial matter, we agree with Keira that the federal district court had

jurisdiction over Keira’s claim. The Office of Personnel Management (“OPM”) is

granted jurisdiction to administer the Civil Service Retirement System (“CSRS”), 5

U.S.C. § 8347(a), the Federal Employees’ Retirement System (“FERS”), 5 U.S.C.

§ 8461(b), and the Federal Employees’ Group Life Insurance (“FEGLI”),

5 U.S.C. § 8716. Administrative actions or orders arising under CSRS or FERS

are appealed to the Merit Systems Protection Board (“MSPB”). See 5 U.S.C. §§

8347(d)(1) (CSRS), 8461(e)(1) (FERS). Jurisdiction over decisions rendered by

the MSPB rests exclusively with the Federal Circuit. 5 U.S.C. § 7703(b)(1); 28

U.S.C. § 1295(a)(9).

      FEGLI, on the other hand, is governed by Chapter 87, which does not grant

jurisdiction to the MSPB. Instead, Chapter 87 states, “[t]he district courts of the

United States have original jurisdiction, concurrent with the United States Court of

Federal Claims, of a civil action or claim against the United States founded on this

chapter.” 5 U.S.C. § 8715. Thus, “the district courts and the Court of Federal



                                          3
Claims have jurisdiction of a claim against the Government ... under the life

insurance act to the extent that the claim can be shown to involve some right

created by that Act and a breach by the Government of some duty with respect

thereto.” Lewis v. Merit Systems Protection Board, 301 F.3d 1352, 1353 (Fed. Cir.

2002) (quotations and brackets omitted).

      As applied here, Keira’s claim for relief arises under the FEGLI. As Lewis

makes clear, the district courts have subject matter jurisdiction over claims arising

under the FEGLI. Id. Therefore, the district court erroneously dismissed Keira’s

amended complaint for lack of subject matter jurisdiction.

      Nonetheless, we find no merit to Keira’s claim on appeal.           Keira has

abandoned any challenge to the district court’s order dismissing his amended

complaint for failure to comply with a previous contempt order. On appeal, the

only somewhat related issue Keira challenges is the district court’s imposition of a

$1,500 bond, which the district court never actually imposed. Thus, there is simply

nothing in Keira’s brief that we can construe to raise this argument, without

becoming Keira’s de facto counsel. Accordingly, because this was an independent

ground for dismissal, we affirm the district court’s order dismissing Keira’s

amended complaint.

      AFFIRMED.



                                           4